Citation Nr: 0113280	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-13 491	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for fatigue on a direct 
basis or due to an undiagnosed illness.

2.  Entitlement to service connection for gastrointestinal 
problems on a direct basis or due to an undiagnosed illness.

3.  Entitlement to service connection for multiple joint pain 
on a direct basis or due to an undiagnosed illness.

4.  Entitlement to service connection for headaches on a 
direct basis or due to an undiagnosed illness.

5.  Entitlement to service connection for short-term memory 
loss on a direct basis or due to an undiagnosed illness.

6.  Entitlement to service connection for cough on a direct 
basis or due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran served on active duty from July 1978 to July 
1982, August 1986 to June 1990 and from November 1990 to 
April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  

The matters of entitlement to service connection for multiple 
joint pain (as relates to the shoulders, toes, knees, hips, 
and feet) and entitlement to service connection for a 
gastrointestinal disorder are addressed in the REMAND section 
below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal regarding chronic fatigue, headaches, 
short-term memory loss, and a chronic cough has been obtained 
by the RO.

2.  The veteran had active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War.

3.  The veteran's chronic fatigue may be associated with his 
period of active service during the Persian Gulf War.

4.  The record contains no competent medical evidence of a 
disability manifested by chronic headaches, short-term memory 
loss, or a chronic cough. 


CONCLUSIONS OF LAW

1.  A disability manifested by fatigue was incurred during 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  A disability manifested by headaches was not incurred or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (2000).

3.  A disability manifested by short-term memory loss was not 
incurred or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (2000).

4.  A disability manifested by a persistent cough was not 
incurred or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty during the Persian Gulf 
War.  A review of his service medical records indicates that 
the veteran had a right knee ligament strain in July 1980.  
Records in 1980 reveal that the area was healing well.  In 
examinations dated in February 1981, June 1986, May 1990 and 
February 1992, the reports are silent for any pertinent 
findings with the exception of a surgery performed on the 
right shoulder (due to dislocation) along with surgical 
repair of the knee due to a torn meniscus.  Otherwise, the 
veteran's service medical records are negative for any 
notations, complaints, or relevant clinical findings.  

VA outpatient records dated from 1997 to 1998 are associated 
with the veteran's claims folder.  Pertinent to the current 
claims, in a November 1997 Persian Gulf War registry 
examination, the veteran reported no productive cough after a 
three-month period after service when he was coughing up 
black sputum.  The veteran also reported complaints of short-
term memory loss.  On examination, the examiner noted normal 
findings, other than symptomatology associated with the prior 
surgeries.  In December 1997, the veteran's memory was tested 
and his performance was entirely within normal limits.  He 
essentially passed all of the relevant tests and had normal 
scores throughout the cognitive examination.  The examiner 
indicated no memory difficulties.  

In January 1998, the veteran reported problems with memory 
loss.  The examiner at that time noted a questionable 
association with the veteran's service during the Persian 
Gulf War.  

In a VA examination held in August 1998, the veteran's noted 
symptoms of fatigue with complaints of increased fatigue and 
weakness for two years.  Aches and pain in the joints of his 
legs and arms, insomnia, sore throats and several bouts of 
stomach viruses were also noted.  The veteran reported a 
gradual onset of weakness and fatigue that affected his 
ability to do his regular routine of exercise and caused him 
(at least in part) to miss some days of work.  The diagnosis, 
in pertinent part, noted chronic fatigue of an undetermined 
etiology.  The examiner noted that the veteran did not have a 
diagnosis of chronic fatigue syndrome at any other time.

During a general VA examination in August 1998 (other than 
complaints associated with the matters addressed in the 
REMAND portion of this decision) the veteran reported some 
memory loss.  He also noted that following service he coughed 
up dark mucus, which he no longer did after a period of time.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  The Board notes that a diagnosis based solely on 
the veteran's unsubstantiated history cannot form the basis 
of a valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2000).  Consideration of a 
veteran's claim under this regulation does not preclude 
consideration of entitlement to service connection on a 
direct basis.

Objective indications of a chronic disability include both 
"signs" (in the medical sense of objective evidence 
perceptible to an examining physician) and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a) (2000).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
or (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

Chronic fatigue syndrome is rated under 38 C.F.R. § 4.88, 
Diagnostic Code 6354 (2000).  That diagnostic code 
essentially provides that for a compensable rating of 10 
percent there must be objective evidence that fatigue waxes 
and wanes, but results in periods of incapacitation of at 
least one but less than two weeks total duration per year; 
or, symptoms controlled by continuous medication. 

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist concerning the issues 
to be ajudicated by the Board at this time.  The RO has 
obtained all pertinent records regarding these claims and the 
veteran has been effectively notified of the evidence 
required to substantiate his claims.  There is no indication 
of existing evidence that could substantiate these claims 
that the RO has not obtained.  In addition, the veteran has 
been fully advised of the status of the efforts to develop 
the record as well as the nature of the evidence needed to 
substantiate these claims in multiple communications from the 
RO.  He and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
these claims.  As the RO has completely developed the record 
regarding these issues, the requirement that the RO explain 
the respective responsibility of VA and the veteran to 
provide evidence is moot.  Accordingly, the Board finds that 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

At the outset, the Board has determined that the veteran is 
entitled to service connection for fatigue under the 
regulatory provisions of 38 C.F.R. § 3.317, due to an 
undiagnosed illness.  The situation involving the veteran's 
fatigue is distinctly different than the other claims now 
before the Board.  In general, the record supports objective 
indications of a chronic disability that has existed for a 
period exceeding six months with apparent episodes of 
improvement and worsening.  While the evidence of record does 
not substantiate that such disability was manifest during the 
veteran's period of active service during the Persian Gulf 
War, the Board has determined that the clinical data of 
record does support a disability to a degree of 10 percent 
pursuant to the pertinent rating criteria as noted above.  

By way of analogy to the VA rating schedule, the pertinent 
regulations on which the Board has based its decision to 
grant service connection for fatigue are found under 
38 C.F.R. § 4.88, Diagnostic Code 6354.  As noted above, a 
compensable evaluation is warranted where there is clinical 
evidence of periods of incapacitation and fatigue that waxes 
and wanes.  As stated earlier, during the most recent VA 
examination in 1998, the examiner noted that the veteran had 
never been diagnosed with chronic fatigue syndrome and that 
overall his signs of increasing fatigue were of an unknown 
etiology.  No diagnosis or clinical finding of etiology was 
rendered related to the veteran's symptomatology of increased 
fatigue.  Further, there is no question that the veteran's 
complaints of fatigue were noted over a period of time 
exceeding six months, nor is there any question that the 
veteran served during the Persian Gulf War.  38 C.F.R. 
§ 3.317.  

While it is not entirely clear as to how incapacitated the 
veteran has been due to his fatigue, it is the Board's 
opinion that there is an approximate balance between the 
positive and negative evidence as to the merits of the 
veteran's claim.  As a result, the benefit of the doubt in 
resolving this issue shall be given to the veteran, as 
provided under 38 U.S.C.A. §§ 1154, 5107 (West 1991).  
Therefore, based on the pertinent regulatory provisions as 
cited herein and in light of the foregoing evidence, the 
Board concludes that this veteran is entitled to service 
connection for fatigue due to an undiagnosed illness based on 
the veteran's period of service during the Persian Gulf War.  
38 C.F.R. § 3.317.  

With respect to the veteran's allegations of entitlement to 
service connection for headaches, based upon the above 
evidence of record the Board finds that there is no basis for 
a grant of service connection for headaches, either directly 
or due to an undiagnosed illness.  Overall, in the most 
recent medical records, there are no reported symptomatology, 
diagnoses or indications that the veteran suffers from any 
headache symptoms.  During VA examinations conducted in 1998, 
the veteran did not complain of headaches or report pertinent 
symptomatology.  As a result, there appears to be no current 
disability that would entitle the veteran to service 
connection for his claimed headache disorder on a direct 
basis.  Absent a current disability, there is no basis for 
granting service connection for headaches.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board must deny entitlement to service connection for 
headaches on a direct basis.  

Moreover, a "chronic" disability resulting from an 
undiagnosed illness did not become manifest at any point in 
time so as to warrant service connection under the provisions 
of 38 C.F.R. § 3.317.  While headaches are considered one of 
the enumerated signs of an undiagnosed illness, there is no 
clinical data to substantiate any objective signs or 
symptomatology associated with a chronic headache condition.  
Therefore, this condition does not warrant service connection 
on either a direct basis or under 38 C.F.R. § 3.317. 

As to the veteran's assertions of memory loss related to his 
service during the Persian Gulf War, the Board notes that the 
veteran's claim fails both on a direct basis and under 
38 C.F.R. § 3.317.  Specifically, there is nothing contained 
in the veteran's service medical records that relate in any 
way to memory problems.  Further, clinical findings in the 
December 1997 VA medical record indicate that the veteran's 
memory was tested and results were completely within normal 
limits.  The examiner noted that the veteran passed all of 
the relevant tests and had normal scores throughout the 
cognitive examination.  The examiner indicated no memory 
difficulties.  

The Board acknowledges that in a VA clinical record dated in 
January 1998, the examiner indicated a questionable 
relationship between any reported memory loss and the 
veteran's period of service.  Nonetheless, the mere mention 
of the possible relationship (in and of itself) falls short 
of the requirements for a grant of service connection.  See 
LeShore.  Specifically, the examiner did not enhance his 
statements with any medical or clinical findings such that 
the veteran would warrant service connection under this 
factual circumstance.  It appears as though the examiner 
merely recited the veteran's complaints and nothing more.  As 
a result, this notation is entitled to no probative weight.

The evidence of record does not support the claim of 
entitlement to service connection for memory loss, either on 
a direct basis or due to an undiagnosed illness.  There is no 
objective evidence or signs of disability as perceived by the 
examination the Board has given great probative weight.  In 
fact, to the contrary, the clinical data of record supports 
the finding of no memory loss.  Accordingly, the Board denies 
the veteran's claim of entitlement to service connection for 
memory loss.  

The veteran also asserts entitlement to service connection 
for a cough, either on a direct basis or due to an 
undiagnosed illness.  Again, the Board denies the veteran's 
claim due to a lack of evidence to support a current 
disability related to the veteran's period of service and due 
to a lack of any signs or symptomatology indicative of a 
chronic cough disability.  While signs or symptoms involving 
the respiratory system are included in the list of indicators 
manifesting a chronic disability, there is no medical 
evidence of such signs related to the veteran's alleged 
cough.  See 38 C.F.R. § 3.317.  More specifically, as 
evidenced during the Persian Gulf registry examination 
conducted in November 1997, by the veteran's own admission 
the prior cough that persisted for several months after 
service had subsided and was no longer a problem.  As a 
result, the failure to produce objective evidence of a 
current disability or symptoms perceptible to the examiner 
necessarily result in a claim that must be denied.  Based on 
the clinical data, there is no disability related to a 
productive cough and any prior disability is no longer in 
existence.  

The Board recognizes that the veteran's service connection 
claims were denied on a not well-grounded basis.  However, as 
noted above, pursuant to the requirements set forth in the 
Veterans Claims Assistance Act of 2000 as cited herein, the 
Board has determined that the RO in this case has complied 
with its duty to assist the veteran in the development of his 
service connection claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  By virtue 
of the Statement of the Case issued in April 2000 during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claims.  Moreover, the veteran was 
afforded the opportunity for a hearing and withdrew his 
request in a notice dated in August 2000.  In addition, as 
noted above, the RO has made all reasonable efforts to obtain 
relevant records and notify the veteran of the requirements 
to substantiate his service connection claims adjudicated by 
the Board at this time, including those associated with 
service during the Persian Gulf War.  Service medical records 
are associated with the veteran's claims folder and the 
appropriate VA examinations were conducted.  Therefore, the 
Board has determined that the requisite steps under the VCAA 
have been accomplished and that no further development in 
this case would support a grant of service connection for the 
claimed disabilities.  


ORDER

Service connection for headaches is denied.

Service connection for memory loss is denied.

Service connection for a cough is denied.

Service connection for chronic fatigue due to an undiagnosed 
illness is granted.


REMAND

Clinical entries dated in 1981 and again from April to 
September 1989 disclose left foot pain and tenderness, 
apparently related to a prior sprain, and right foot 
degenerative changes.  In an April 1993 rating decision, the 
RO granted service connection for a recurrent right shoulder 
injury, bilateral pes planus with degenerative changes, and 
arthrotomy of the right knee.  During a VA examination 
conducted in September 1996 related to the veteran's joints, 
he complained of increasing pain and stiffness of the right 
shoulder.

In November 1997, the veteran reported pain in both of his 
shoulders, pain in the joint of the toes, and 
gastrointestinal problems.  On examination, the examiner 
noted mild degenerative changes of the right foot and 
degenerative changes of the left metacarpal phalangeal joint.  
In pertinent part, the diagnoses ruled out traumatic 
osteoarthritis.

During a VA examination held in April 1998, the veteran 
complained of excessive and constant foot pain that extended 
into his toes and caused fatigability on use.  He complained 
of great pain in the toes that affected his ability to do 
activities requiring a full range of motion.  The veteran 
reported that during service he was active in parachuting and 
running obstacle courses that caused extreme foot pain.  
There was no history of injury.  On examination of the feet, 
the examiner noted extreme pain on range of motion, 
significant swollen arches, and tenderness.  The diagnosis 
indicated that the examiner could not rule out bilateral 
fasciitis, more painful on the left than the right.  Achilles 
tendinitis and moderate pes planus was also noted.  

A VA joint examination in April 1998 revealed complaints of 
creaking, popping, achiness, and pain in the shoulders, hips, 
ankle, knees, and toes, with such pain that the veteran 
stated he awoke during the night.  The diagnoses indicated a 
reoccurring dislocation of the right and left shoulders and 
right knee with medial meniscus repair with significant daily 
pain.  Range of motion limitations as to the shoulder, feet, 
ankles, hips, and toes were indicated.  

During a general VA examination held in August 1998, the 
veteran reported that about three months after he began 
service in the Persian Gulf War, he experienced diarrhea and 
nausea.  Since his return from the Gulf, the veteran stated 
that he had diarrhea and multiple loose stools daily.  He 
also complained of joint pain in the shoulders, hips, and 
feet.

Overall, the Board notes that many of the veteran's 
complaints, specifically multiple joint pain and a 
gastrointestinal disorder, are enumerated symptoms of an 
undiagnosed illnesses pursuant to the provisions of 38 C.F.R. 
§ 3.317.  However, to the extent that any of the veteran's 
symptoms are related to diagnosed disorders, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection for these disorders.  See 38 
C.F.R. § 3.317(a)(1)(ii).  As a result, for the purpose of 
clarifying the record and in light of the clinical findings 
as reported herein along with consideration of the VCAA, the 
Board is of the opinion that the record as it stands 
currently is inadequate for the purpose of rendering an 
informed decision regarding these claims.  As a result, a 
REMAND is in order to address and clarify the matters on 
appeal.  The Board, therefore, requests the following 
directives:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
remaining claims.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured.  The 
veteran is asked to assist the RO in 
obtaining these records (if any).  

2.  The veteran should be afforded a VA 
examination to address the etiology of 
some of the veteran's difficulties.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and provide 
responses to the following questions:

(a) The examiner should determine what, 
if any, left shoulder symptomatology 
exists, when such a disability (if any) 
became manifest, and if the etiology is 
known or unknown.  

(b) On examination of the hips, the 
examiner should note limitation of motion 
on extension and flexion (if any).  The 
examiner should note the etiology of the 
veteran's hip disability (whether it is 
known or unknown).  Regarding the 
veteran's subjective complaints of 
increased pain, the examiner is requested 
to comment specifically on whether pain 
is visibly manifested on movement, or 
evidence of any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the hips.  Any relevant 
diagnosis should be noted.  

(c) The examiner should conduct an 
examination of the left knee (separate 
and apart from the service-connected 
right knee).  The examiner should comment 
on the etiology, if known, of any left 
knee problems. 

(d) In light of the service-connected pes 
planus, the examiner should distinguish 
between symptomatology outside of the 
service-connected bilateral foot disorder 
and render an opinion as to the pathology 
of his various claimed disabilities 
related to the feet, toes, and ankles.  
Any limitation of motion and pain on use 
should be noted as well as diagnoses, 
where applicable.  

(e) As to the veteran's gastrointestinal 
complaints, the examiner should indicate 
the pathology regarding the complaints of 
nausea and persistent diarrhea.  If the 
etiology of the veteran's 
gastrointestinal disorder is unknown, 
such an opinion should be indicated. 

3.  Any additional development or notice 
to the veteran and his representative 
pursuant to the provisions of the VCAA 
should be accomplished.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.
 
Thereafter, the RO should readjudicate these claims.  If the 
benefits sought on appeal remains denied, the veteran and the 
veteran's representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues on appeal.  An 
appropriate period of time should be allowed for response).
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley 
	Acting Member, Board of Veterans' Appeals



 



